Citation Nr: 1534671	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-06 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas.  In June 2014, the Board reopened a claim for entitlement to service connection for an acquire psychiatric disorder, including depression, to include as secondary to service-connected acne vulgaris and denied the reopened claim; the Board also denied an evaluation in excess of 30 percent for acne vulgaris.    

The Veteran appealed the June 2014 Board denial of service connection for an acquire psychiatric disorder, including depression, to include as secondary to service-connected acne vulgaris, to the United States Court of Appeals for Veterans Claims (Court).  The June 2014 Board denial was vacated and remanded back to the Board by the Court in a June 2015 Order based on a June 2015 Joint Motion For Partial Remand (Joint Motion).  The Court Order did not affect the June 2014 Board reopening of the claim for an acquire psychiatric disorder, including depression, to include as secondary to service-connected acne vulgaris, and the denial of an evaluation in excess of 30 percent for acne vulgaris.  

The Veteran testified at a travel board hearing before the undersigned and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2015 Joint Motion directed that a new VA psychiatric examination be conducted.  According to the June 2015 Joint Motion, the February 2011 VA psychiatric examination and opinion relied on by the Board in the June 2014 denial was inadequate because the VA examiner did not specifically consider whether there was aggravation of a psychiatric disability secondary to the Veteran's service-connected acne vulgaris and because the examiner did not address the medical evidence of record that appears to be contrary to the examiner's opinion on whether the Veteran has an acquired psychiatric disability as secondary to service-connected acne vulgaris.  

Consequently, additional development is warranted prior to adjudication by the Board of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for psychiatric disability since the February 2011 VA examination.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2015).

2.  After the above has been completed, the AMC/RO will schedule the Veteran for a VA examination by an appropriate medical or mental health care professional to determine whether the Veteran has an acquired psychiatric disorder related to service or to service-connected acne vulgaris.  The following considerations will govern the examination:

a. The entire record must be made available to the examiner, and the examiner must specify in the examination report that the records have been reviewed.  

b. After reviewing the evidence and examining the Veteran, the examiner must express an opinion on whether it is at least as likely as not (50 percent or more probability) that the Veteran has an acquired psychiatric disorder, including depression, that was incurred in or aggravated beyond normal progression by service or that was caused by or aggravated beyond normal progression by service-connected acne vulgaris.  The examiner must acknowledge and reiterate the relevant history supporting his/her conclusions.  

The examiner's opinion should include reference to the following evidence: July 2003 VA mental health treatment note in which the Veteran indicated that he was depressed because he had scars on his face and because people looked at him "in strange ways"; June 2005 VA examination in which the Veteran referred to "anxiety and depression" due to his skin condition; February 2008 VA examination in which the examiner reported that the Veteran "continues to suffer anxiety because of the effects of the acne"; and March 2010 VA dermatology consultation report in which the Veteran reported "that his skin severely affects his mood."

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state. 

e. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation will be obtained which shows that notice scheduling the examination was sent to the last known address.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Thereafter, the AMC/RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  The AMC/RO will also consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, including depression, to include as secondary to acne vulgaris.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

